— Proceeding pursuant to CPLR article 78 to review a determination of the Putnam County Department of Health, dated November 12, 1987, which, after a hearing, inter alia, ordered that the petitioners must abate a nuisance to the health of the community.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Based upon our review of the record, we find that the respondents’ determination that the large accumulation of discarded tires at the petitioners’ premises constituted a nuisance detrimental to the public health is supported by substantial evidence and thus will not be disturbed (see, CPLR 7803 [4]). In addition, under the circumstances herein, the hearing examiner’s admission into evidence of certain hearsay statements did not deprive the petitioners of a fair hearing (see, Town of Carmel v Parent, 142 AD2d 673 [decided herewith]; Matter of Hecht v Monaghan, 307 NY 461, 470; cf., Matter of Scarpitta v Glen Cove Hous. Auth., 48 AD2d 657; Matter of *681Erdman v Ingraham, 28 AD2d 5, mot to dismiss appeal withdrawn 20 NY2d 768). Mollen, P. J., Thompson, Rubin and Sullivan, JJ., concur.